Citation Nr: 9903995	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-43 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to accrued pension benefits based on unreimbursed 
medical expenses incurred from October 1993 to May 1994. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from December 1945 to March 
1947.  He died on May [redacted], 1995, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 RO decision that granted the 
appellant's claim for accrued benefits in the amount of 
$3732.00.


FINDINGS OF FACT

1.  At the time of the veteran's death in May 1995, he was 
entitled to the deduction of unreimbursed medical expenses 
from October 1, 1993, to May 1, 1994, for the purpose of 
calculating his accountable annual income for pension 
benefits.

2.  In May 1995, the appellant filed a medical expense report 
itemizing medical expenses incurred by the veteran for the 
period of October 1, 1993, to May 2, 1994.



CONCLUSION OF LAW

Payment of accrued pension benefits based on unreimbursed 
medical expenses from October 1, 1993, to May 1, 1994, is 
warranted.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts summarized below are not in dispute, and 
it is the law, rather than an interpretation of the evidence, 
which governs the outcome of this case.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The appellant contends that she should be awarded accrued 
benefits due to unreimbursed medical expenses from October 
1993 to May 1994.  In this regard, she testified at a hearing 
in October 1998 that she and the veteran had consistently 
been receiving "medical expense reimbursements" for over 10 
years due to their submission of Improved Pension Eligibility 
Verification Reports (EVR) each fall.  She said that in 
September 1994, they received notice from the RO that new 
rules were being published in regard to filing such reports, 
and to hold off filing any additional reports until the rules 
went into effect.  She said that between September 1994 and 
the veterans' death in May 1995, she had contacted the RO on 
several occasions regarding filing a EVR, but had been told 
on each occasion to hold off filing the report.

The record contains a September 1994 letter from the RO 
informing the veteran of a purported change in the reporting 
period of EVRs, and of the necessity of publishing a rule 
showing how the income information would be collected.  The 
RO went on to say that it would not be sending out any more 
EVRs during the time that the rule was being proposed.  

In May 1995, following the veteran's May [redacted], 1995 death, 
the appellant submitted to the RO a medical expense report 
reflecting itemized medical expenses incurred by the veteran 
from October 1, 1993, to May [redacted], 1995.  The RO acknowledged 
receipt of this form in an August 1995 letter and told the 
appellant that she was entitled to the accrued amount that 
the veteran would have been paid up to one year before his 
death, from May 1, 1994, through May 1, 1995.

In October 1995, the RO granted the appellant $3732.00 for VA 
benefits due and unpaid at the time of the veteran's death.  
The RO informed the appellant in a February 1996 letter that 
in figuring pension for the period preceding May 1, 1994, it 
was unable to count the medical expenses paid in 1993 since 
these expenses occurred more than one year before the veteran 
died. 


II.  Legal Analysis

The appellant has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Furthermore, 
the evidence presented is adequate to address the issue on 
appeal and all relevant facts have been properly developed.  
Accordingly, no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

As previously noted, the veteran died in May 1995.  Upon the 
death of a veteran, periodic monetary benefits to which he 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
unpaid for a period not to exceed two years prior to death 
may be paid to his spouse.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1998).  

The law requires that in order for a spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or else be entitled to the benefits 
under an existing rating or decision.  Jones v. West, 136 F. 
3d. 1296 (Fed. Cir. 1998).  In the instant case, the 
appellant's claim for accrued pension benefits for the period 
in question stems from a May 1978 RO rating decision that 
granted the veteran's claim for nonservice-connected pension 
benefits. 

As the October 1995 award letter indicates, the RO based its 
decision on its computation of accrued benefits due and 
unpaid the veteran in the year preceding his death.  However, 
in October 1996, during the pendency of this appeal, the 
statute concerning payment of accrued benefits was amended to 
extend from one year to two years the period during which due 
and unpaid periodic monetary benefits could accrue and 
thereafter be paid to an eligible claimant.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1998).

For cases in which the law changes while a claim is on 
appeal, the United States Court of Veterans Appeals, in 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991), has 
announced the following rule:

Where the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal 
process has been concluded, the version 
most favorable to the appellant should and 
we so hold will apply unless Congress 
provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) 
to do otherwise and the secretary did so.

Here, the law provided for a one-year limit on the payment of 
accrued benefits.  The appellant made a claim, and, before 
the claim was decided on appeal, the one-year limit on 
accrued payments was changed to a two-year limit.  Under 
these circumstances, the version of the law most favorable to 
the appellant is the two-year limit and, accordingly, accrued 
benefits may be paid, as warranted, for a period up to two 
years preceding the veteran's death in May 1995.  
Consequently, the appellant's claim for additional benefits 
for the period from October 1993 to May 1994 is allowed.


ORDER

Entitlement to accrued pension benefits based on unreimbursed 
medical expenses from October 1, 1993, to May 1, 1994, is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

